Mellen C. J.
delivered the opinion of the Court.
The lease to Waterman was a lease at will; but it does not appear that it has been determined by either party. According to the written .promise or agreement of Waterman, all the hay that might be cut on the farm was to be held by Otis Briggs, the agent of the plaintiff, as security, till payment of the seventy two dollars rent per year should be made. The hay was put into the barn on the farm, but no possession was ever taken of it by said Briggs ; though, after the defendant had seised it by virtue of an execution against Waterman,-he went to the barn and left notice to the defendant not to sell the hay. The case of Butterfield v. Baker, cited by the counsel for the defendant, is almost exactly like the one before us; and the decision seems to rest on sound and well settled principles. The hay when made and placed in the barn, was the tenant’s hay, and remained in his possession till seis-ed on exemption. The plaintiff should have protected the intended lien for his security, by holding possession. Unless these principles are applied in such cases as these it will be in the power of a tenant, by making such an arrangement as was made by the plaintiff and Waterman, to secure to himself the complete control and enjoyment of the fruits of his labor and the produce of the farm he may occupy, without being compellable to appropriate any portion thereof to the payment of his debts. This is a consideration that should not be disregarded. We think the case must be decided on the same principles as though the lease had been in writing for a limited time. Our opinion is that on the facts before us, the action is not maintainable. The nonsuit is confirmed.

Judgment for defendant.

Weston J. being related to the defendant, did not sit in this cause.